Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page 1of8

AMERICAN ARBIFRATION ASSOCIATION

HOFFMAN CONSTRUCTION COMPANY

OF AMERICA,
No.

Claimant,
HOFFMAN CONSTRUCTION
vy. COMPANY OF AMERICA’S

ARBITRATION AND MEDIATION
JRS PROPERTIES fll, L.P., JR SIMPLOT | prMAND
FOUNDATION, INC., and SBP LLP

Respondents.

 

 

On December 1, 2008, Hoffman Construction Company of America (“Hoffman”) entered
into a contract with JR Simplot Foundation, Inc. for the Simplot Foundation Park and Studio
Complex (“the Foundation’) in Boise, Idaho and separately entered into an agreement with SBP
LLP to build an office complex with parking and support facilities (“the Office Building”). On
June 9, 2010, Hoffman entered into a contract with JRS Properties II, L.P. to demolish the existing
structures, prepare the site, and mobilize for the Foundation and Office Building (“Site
Preparation Project’). These three construction projects (“Projects”) were located on adjoining
properties, overlapped in time, and shared a number of staffing and administrative resources. For
purposes of this pleading, the Respondents are therefore referred to collectively as “Simplot”.

The Projects sustained substantial delays while Simplot decided on its final design scope,
issuing many design changes in the process. There were also some delays caused by adverse
weather. The delays and design changes collectively caused substantial increases in Hoffman’s
General Conditions costs. In addition, Simplot required Hoffman to add work for furniture, fixture,
and equipment (‘FFE”) scopes without paying associated General Conditions costs and in some
cases without paying for them at all. Simplot’s multiple accounting shifts and cost allocations
between the Projects made it impractical to fully predict the time and cost impacts of these issues

as they were occurring. Hoffman values its relationship with the Simplot entities and worked

 
Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page 2 of 8

diligently to accommodate Simplot’s changes and evolving designs on the Projects. As a result,
however, Hoffman is entitled to equitable compensation for increased costs in a principal amount
that has been estimated at $4,425,988.65.

After negotiating for a number of months on Hoffman’s unreimbursed General Conditions
costs, Respondents changed direction and announced that they refused to authorize any further
compensation. Pursuant to the terms of the parties’ contracts, Hoffman therefore demands
arbitration and mediation of this matter.

L FACTUAL ALLEGATIONS

A. Contract Agreements

Hoffman and Simplot modified the AIA forms that were used as contracts for the Projects
~ specifically the A133 and A201. In the A133, the Contract states “fijn an effort to resolve any
claim, dispute or other matter in question arising out of or related to this Agreement or breach
thereof, either party may request mediation in accordance with the Construction Industry
Mediation Rules of the American Arbitration Association...” The A201 states “fa]ny claim arising
out of or related to the Contract...shall, after decision by the Architect or 30 days after submission
of the Claim to the Architect, be subject to arbitration. Prior to arbitration, the parties shall

at

endeavor to resolve disputes by mediation...” it follows that this dispute is properly subject to
arbitration.

On February 7, 2019, Hoffman submitted a Notice of Claim letter to the architect, Adamson
Associates Inc. (‘AAI’). On February 19, 2019, AAI advised that it was unable to resolve
Hoffman’s claim because the architects lacked sufficient information and because it would be
inappropriate for AAI to resolve the claim. On March 11, 2019, Hoffman submitted tts claim to
Simplot and requested that the parties proceed to mediation. On March 27, 2019, Simplot advised
that it declined to mediate the matter. On April 5, 2019, Hoffman requested that Simplot

reconsider mediation and billed for Hoffman’s remaining retainage. On April 16, 2019, Simplot

again declined to mediate.
Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page 3 of 8

B. Claim Items
!. Delayed Design from Owner Decisions
a. Weather Delay at Park
On January 23, 2017, Hoffman’s subcontractor, McAlvain, determined that weather
conditions due to snow and ice were too dangerous to continue and reduced its onsite labor to a
skeleton crew. On January 27, 2017, Simplot agreed to shut the Job down due to adverse weather.
This shutdown continued until February 4, 2017. For these 10 working days of delay, Hoffman
incurred an additional $72,926.00 in General Conditions costs that have not been reimbursed.
b. Payment Delay
On February 7, 2017, McAlvain informed Hoffman that it would not re-staff the Projects
until it received payment for Pay Applications 66-68, Hoffman had submitted Pay Applications
66-68 between October and December 2016. Simplot delayed payment of Pay Applications 66-
68 unti! March 17, 2017. After receiving payment on or about March 20, 2017, McAlvain required
a week to remobilize-staff the Projects as its workers had been assigned to other jobs, and
McAlvain resumed work on April 3, 2017. Simplot’s unexcused late payment delayed the Projects
approximately 38 working days, which caused Hoffman to incur an additional $165,857.00 in
General Conditions costs.
c. ASI 73 Delay
Architect’s Supplemental Instruction (‘ASI’) 73 added a large water fountain to the
Parkscape. The fountain design suffered multiple delays not attributable to Hoffman, and it was
not ultimately finalized until October 1, 2017. The site had been ready to begin construction of
the fountain back on August 16, 2017, and, as a result of late design, the Projects were delayed
approximately 32 working days, which caused Hoffman to incur an additional $113,831.00 in

General Conditions costs.
Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page 4of8

d. Incomplete Parkscape Design

Although Hoffman and Simplot contracted for the Parkscape in December 2008, that scope
experienced significant delays due to the time required for Simplot to complete its design, decide
on its budget, and make necessary decisions on the work that would go forward. These issues
prolonged all three Projects because the Parkscape was on the overall critical path schedule.
Simplot’s design-related delays delayed the Projects approximately 304 days between June 3, 2013
through August 18, 2014, which caused Hoffman to incur an additional $3,874,604.00 in General
Conditions costs.

e. Tractor Canopy Procurement Delay

The tractor canopy was a glass structure designed to cover the tractors installed in the
Parkscape. Simplot’s failure to pay for the glass delayed material orders by almost three months
from April 8, 2017 through June 28, 2017, causing an overail delay of approximately 56 working
days. This in turn caused Hoffman to incur an additional $244,420.00 in General Conditions costs.

2. High Volume of Design Changes

In addition to the specific design delays identified above, Hoffman was required to submit
a significant number of Requests for Information (*RFIs”) on the Projects. The answers from
Simplot’s team took longer than expected, substantially exceeding the specified 7-day response
time. Across the three Projects, there were 5,510 RFIs, of which 3,004 were answered later than
the 7-day response requirement. In addition to the RFIs, the Projects also had around 110 ASI’s
through which design changes were issued. Simplot’s response time to ASIs averaged 22 days,
which exceeded the maximum 15-day period allowed for review. The delayed response time as
well as the high volume of RFls and ASIs contributed to a significant increase in Hoffman’s
management staffing costs. Hoffman estimates that each RFI over 7 days resulted in an additional
5 hours of project engineer time, equating to additional General Conditions costs in an aggregate

value of $1,426,900.
Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page5of8

3. FFE Scopes with no General Conditions Adjustment
a. Salvage Work
Sinplot directed Hoffman to salvage railroad ties and rocks, which Hoffman hauled to a
separate lot. Simplot paid for the salvage work on a time and materials basis but did not
compensate Hoffman for its General Conditions costs. The task took approximately six (6) weeks,

which translates into General Conditions costs in a principal amount of $26,400.00.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Mockups

Simplot directed Hoffman to conduct 14 mockups through the JUMP building and the park.
Mockup Submittal
Board Form Concrete Walls N/A
Level 5 Party Zone Deck Ramp Submittal 0830-061516-0
Polished Concrete at Electrical Floor Box Submittal 0771-033513-0
Site Banding and Quote Submittal 0756-033000-0
GR10 Guardrail Submittal 0714-055100-1
Pioneer Pipe Grid & Cable Tray Submittal 0669-096425-0
Pioneer Stair Submittal 0638-033000-0
XDO1 Light Fixtures RFI 2132
Sealer for Site Paving RFI 2344
Site Bollards RFI 236]
Level 5 AGG Concrete Design RFI 2416.0001
Interior Concrete Finish RFI 2588
Plaster Finish at Site Exhaust Structures RF] 3056

 

 

 

 

Hoffman was not compensated for these mockups, and they further delayed the critical
path for the Projects by approximately 36 weeks, causing Hoffman to incur an additional $136,000

in General Conditions costs.
Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page 6 of 8

c. Simplot-Directed Subcontractors/Vendors
As part of the FFE process, Simplot made requests for various items from specific vendors,
including some items which were outside of Hoffman’s agreed scope of work. Hoffman
cooperated by procuring the requested items for Simplot with the understanding that Hoffinan
would be compensated for its associated administrative costs. To date, Simplot has not reimbursed
Hoffman for these administration costs.
4. Additional Direct Costs
a. Tower Crane Attachments
During the Projects, Simplot determined that it wanted the tower crane base attachment to
remain in the below grade garage area under the JUMP building, and Hoffman accordingly left it
in place. To date, however, Simplot has not paid Hoffman for the tower crane base attachment,
which is valued at $40,000.00.
b. Temporary Site Fencing
By October |, 2017, Hoffman had achieved substantial completion for the Projects and was
ready to remove the temporary fence. On October 9, 2017, Hoffman met with Simplot and the
City of Boise to discuss the completed work. It was Simplot’s preference that the fence remain
in place until the new grass was established in the amphitheater. On January 15, 2018, Simplot
confirmed that decision. On July 11, 2018, Hoffman was finally able to complete removal of its
temporary construction fence. As a courtesy, Hoffman offered Simplot a 25% discount for the
extended fence rental rate, ultimately charging Simplot $52,594.40. To date, however, Simplot
has not paid Hoffman for the extended fence rental.
C. Change Order Negotiations
This Projects were primarily defined and constructed through change orders. In July 2017,
Hoffman and Simplot negotiated three change orders (one for each contract) to reconcile the scope
and cost of the Projects. At that time, the parties agreed to leave resolution of Hoffman’s General

Conditions costs until a later date due to the complexity of allocating those costs among the three
Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page 7 of 8

projects. Also during these negotiations, Hoffman agreed to reduce its overall project price on each
of its three contracts. Honoring that promise, Hoffman’s claim in this arbitration is calculated to
grant a full credit for the previously negotiated reductions.

II. CAUSE OF ACTION

COUNT 1
BREACH OF CONTRACT

Hoffman incorporates by reference al! of the allegations contained above as though fully
set forth herein.

Hoffman substantially complied with all terms and obligations of its three contracts, and
it has otherwise performed al] conditions precedent to payment. Simplot has materially breached
the three contracts by refusing to pay Hoffman for its increased General Conditions costs as well
as the additional direct costs that Hoffman incurred at Simplot’s direction. Hoffman is entitled to
compensation both under contract and as a matter of equity. It follows that Hoffman has been
damaged and is entitled to recover from Simplot in an amount to be proven during arbitration,
plus costs, expenses, attorneys’ fees, and interest.

WHEREFORE, Claimant, Hoffman Construction Company of America requests a
determination that its claims are properly subject to arbitration, together with an award that
includes the following:

A. Damages in an amount to be proven during the arbitration;

B. Pre-judgment and post-judgment interest;

C. Attorneys’ fees and costs; and
D

D, All other legal and equitable relief that the Arbitrator deems proper.

[SIGNATURE BLOCK ON FOLLOWING PAGE]
Case 1:19-cv-00266-DCN Document 1-1 Filed 07/11/19 Page 8 of 8

Respectfully submitted,

/s/ Douglas 8, Oles

Douglas S. Oles, WSBA 9366

Alix K. Town, OSBA 144258

Attorneys for Hoffman Construction

Company of America

Oles Morrison Rinker & Baker

LLP

70] Pike Street, Suite 1700

Seattle, WA 9810]

Telephone: (206) 623-3427

Fax: (206) 682-6234

E-mail: olesf@oles.com
town(@oles.com
